Citation Nr: 1717998	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his February 2011 substantive appeal, the Veteran requested a Board hearing by videoconference in regard to the issue of entitlement to service connection for PTSD.  In March 2015, the RO received correspondence from the Veteran's representative seeking to withdraw the Board hearing request.  See 38 C.F.R. § 20.702(e) (2016) (withdrawal of hearing request).  As such, the hearing request is deemed withdrawn. 

The Board observes that the RO had originally adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In April 2016, the Board remanded the case for further evidentiary development regarding the above-named issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.   

The Veteran is seeking service connection for an acquired psychiatric condition, to include PTSD, depression, and anxiety, which he attributes to an in-service incident while stationed in Fort Sill, Oklahoma. 

Establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

At the outset, the record documents extensive treatment for and diagnoses of PTSD, depressive disorder, and generalized anxiety disorder. 

As for an in-service stressor, the Veteran has consistently reported the same general event, as corroborated by a May 1975 newspaper article.  

In August 2006, the Veteran reported that a soldier close to him, named H.M., was killed by a woman off post.  

In April 2007, the Veteran stated that H.M. was shot to death off post by a woman he had been dating, after the Veteran dropped him off.  When the Veteran returned later to find his friend shot, he panicked and thought that if he had not taken his friend there, he would still be alive.  

At an August 2007 VA psychiatric examination, the Veteran reported an incident that involved H.M. being killed by his girlfriend.  

In March 2008, the Veteran submitted a newspaper article from May 1975 reporting that a Fort Sill man, identified as H.M. - a member of Battery C. 3rd Battalion, 18th Field Artillery, was shot in the groin and was in stable condition.  The article indicated that a 30-year-old black female was detained by authorities but released after H.M. refused to press charges.  

In March 2009, he reported that a friend was shot and killed after an argument with his girlfriend.  

In November 2010, the Veteran stated that in 1975 his close friend was shot in the groin; he did not die, but was transferred to another base.  

The Board acknowledges that the exact details of the Veteran's reported stressor have varied.  However, the Veteran has consistently reported the same general event.  This corroborated incident could support a criterion A stressor for PTSD under DSM-IV or DSM-V guidelines.  As such, the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  

Finally, the Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet App 180, 183 (1991).  Specifically, the August 2007 VA examiner found that the Veteran's unemployment was secondary to the effects of his mental disorder and that he was unable to sustain any gainful employment.  The record also shows the Veteran was granted Social Security disability benefits in December 2009, effective as of July 2007.  Therefore, adjudication of the Veteran's TDIU claim must be deferred pending the additional development directed herein.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental disorders examination.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should provide the following:

a. Identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from February 2006 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of generalized anxiety disorder, PTSD, dysthymic disorder, depression, and depressive disorder, not otherwise specified.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that depressive disorder is not a current disability, then the explanation should include a discussion of the medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.

i. If a diagnosis of PTSD is found, opine as to whether the Veteran's PTSD is related to his contended stressor of learning about his friend's gunshot wound.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

2. After completing the requested actions, and any additional action deemed warranted, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder prior to readjudicating his claim of entitlement to a TDIU rating.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


